IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHELSEY GOSSE, on her own behalf _ )

and on behalf of other persons similarly
situated, Case No. 3:20-cv-01446-RDM

Plaintiff, Hon. Robert D. Mariani

V. Electronically Filed

TRANSWORLD SYSTEMS, INC.; U.S.
BANK, NA.; RATCHFORD LAW
GROUP, P.C.; NATIONAL
COLLEGIATE STUDENT LOAN
TRUST 2007-3,

Nee Ne Ne ee eee ee ee”

Defendants.
: ORDER
AND NOW, this _ A+ a of SWIMAd 42020, upon
consideration of the Defendants U.S. Bank and TSI’s Consent Motion To Extend
Time To Respond To Plaintiff Chelsey Gosse’s Complaint, it is hereby ORDERED
that the motion is GRANTED. Accordingly, preserving and without waiver of all
other rights and defenses of the parties, Defendants U.S. Bank and TSI shall

answer, move to dismiss, or otherwise respond to the Complaint by no later than

oe ac RT: :
YY Vii

Hon. Robert D. Mariani
United States District Court Judge

October 26, 2020.
